DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 30 June 2022.  As directed by the amendment: claims 1, 4, 6, 7 & 11 have been amended, and no claims have been cancelled or added.  Thus, claims 1-11 are presently pending in this application.
Applicant’s amendments have overcome the objections and several of the 35 U.S.C. 112(b) rejections set forth in the previous action, however, at least one 35 U.S.C. 112(b) rejection remains or has otherwise been necessitated by the amendment, as set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as currently amended, recites “a housing member including a first cylindrical body having a deformable wall of a first outer diameter surrounding a first inner bore of a first inner diameter and a second, threaded inner bore of a second inner diameter and a second cylindrical body extending from the first cylindrical body and having a second outer diameter”. This renders the claim indefinite as it is unclear if the “second, threaded inner bore of a second inner diameter” is supposed to be part of the housing member or part of the first cylindrical body, and whether or not the claim is intending to state that the deformable wall surrounds both the first inner bore and the second inner bore. As best understood, the second, threaded inner bore is the part of the second cylindrical body, not the first cylindrical body, but this not made clear in the claim. 

Claim 5 recites “wherein the threaded shank is integrally formed with the ramped surface”, however, claim 5 depends from claim 4  which recites “wherein the ramped surface of the insert member is formed by a conical ferrule”
As best understood, these limitations refer to mutually exclusive embodiments. In particular, a “ferrule” ordinarily refers to a separate ring placed around a shaft, rather than an integral element. As such, claim 4 appears to be directed to a first embodiment wherein the ramped surface element is formed separately from the threaded shank (i.e. as shown in figs. 2 & 5), while claim 5 appears to be directed to a second embodiment wherein the ramped surface and the threaded shank are integrally formed (recited in para. 15, lines 7-9, but not shown in the figures). This conflict causes the claim to take on an unreasonable degree of uncertainty as to the actual scope intended. 
While not explicitly set forth in this action due to the relative uncertainty regarding what was intended to be claimed, it is noted that claim 5 may be seen as improper under 35 U.S.C. 112(d) for failing to include all of the limitations of the claim upon which it depends. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US 6,883,547) in view of Healy, Sr. (US 4,237,937; hereafter Healy).
Regarding claim 1, Jorgensen discloses (figs. 1-8) a heat exchanger tube plug (10), comprising: 
a housing member (12) including a first cylindrical body (i.e., 20) having a deformable wall of a first outer diameter surrounding a first inner bore (18) of a first inner diameter and a second, threaded inner bore (28) of a second inner diameter and a second cylindrical body (i.e.,16; excluding portion 20) extending from the first cylindrical body and having a second outer diameter, wherein the first inner diameter (of 18) is larger than the second inner diameter (of 28; as shown in figs. 1 & 8); 
an eccentric ring (36) rotatably mounted to an eccentric post (34) extending axially from a front end of the second cylindrical body of the housing member (as shown; col. 4, lines 28-39); and 
an insert member (14) having a threaded shank (56) corresponding to the second, threaded inner bore (see figs. 4 & 5), a ramped surface (62) positioned proximately to the first inner bore to deform the deformable wall (20) outwardly when the threaded shank is advanced into the first inner bore (see fig. 5), and a driving recess (60) positioned oppositely from the threaded shank.

Jorgensen does not explicitly disclose the limitation wherein the first outer diameter is larger than the second outer diameter (i.e., as shown, these diameters appear equal).

Healy teaches (figs. 1-3) a heat exchanger tube plug (14) for sealing a tube (12) at a tubesheet (18), the plug comprising: a housing member including a first cylindrical body (22) having a wall of a first outer diameter surrounding a first inner bore of a first inner diameter (as shown) and a second, threaded inner bore (26) of a second inner diameter and a second cylindrical body (20) extending from the first cylindrical body and having a second outer diameter, wherein the first outer diameter is larger than the second outer diameter (as shown in figs. 2 & 3) and the first inner diameter is larger than the second inner diameter (as shown in fig. 2). 
Healy further suggests (col. 3, lines 14-28) that, by forming the first outer diameter to be larger than the second outer diameter, the second cylindrical body may be readily inserted into the tube without excessive force and, further, the second cylindrical body “serves to buffer any pressure which may build in the tube during operating conditions thereby relieving excessive pressure on the seal effected” by the first cylindrical member.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the heat exchanger tube plug of Jorgensen such that the first outer diameter of the first cylindrical body is larger than the second outer diameter of the second cylindrical body, in view of the teachings of Healy, as the use of a known technique (i.e., forming heat exchanger tube plug such that a first cylindrical body, which forms a seal with an inner surface of a tube, has a greater outer diameter than a second cylindrical body, which has a threaded inner bore, as in Healy) to improve a similar device (the heat exchanger tube plug of Jorgensen) in the same way (e.g., to reduce the force needed for insertion into the tube and/or to serve as a buffer any pressure which may build in the tube during operation, thereby relieving excessive pressure on the seal effected between the first cylindrical member and the tube, etc.). 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious. 

Regarding claim 2, Jorgensen discloses the additional limitation wherein the driving recess (60) has a hexagonal geometry (160; see fig. 6; col. 4, lines 61-63). 

Regarding claims 3 & 5, Jorgensen further discloses that the ramped surface (62) of the insert member (14) may be formed integrally with the threaded shank (56; i.e. wherein the threaded shank 56 is integrally formed with the ramped surface 62). 
See col. 6, lines 3-5: Jorgensen suggests that the tapered member 54 (which includes the ramped surface 62) may be formed integrally with the insert member 14 (which includes the threaded shank 56). 

Regarding claim 4, the heat exchanger tube plug of Jorgensen reads on the additional limitation wherein the ramped surface (62) of the insert member is formed by a conical ferrule (54). See fig. 8 & col. 5, lines 49-51 & 61-64. 


Allowable Subject Matter
Claims 6-11 are allowed.
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered. 
In response to applicant’s argument that “the narrower diameter portion of Healy is clearly intended to be positioned so that it faces the tube opening, as it includes bore 30 for receiving a puller that extracts the device from the tube when repairs are complete. Thus, the main body with the gripping projections is inserted into a tube with the projecting portion 20 facing the user”, this argument is not found to be persuasive for several reasons. 
First, it is noted that applicant’s position is in direct conflict with what is shown in the figures of Healy and thus what said figures would reasonably convey to a person of ordinary skill in the art. Figure 1 shows a heat exchanger (10) having a tubesheet (18) and a plurality of tubes (12) extending therefrom. Figure 2 shows a partial cross-section of the assembly and, as can be seen, the tubesheet (18) is oriented at the left side of figure 2, a tube (12) passes through an aperture of the tubesheet and continues rightward, with the figure ending in a broken line of tube (i.e., reasonably indicating that the tube continues in that direction). 

    PNG
    media_image1.png
    378
    1429
    media_image1.png
    Greyscale
Thus, as would be understood, the plug disclosed by Healy is intended to be inserted with the narrower diameter portion of the plug first entering the tube such that it is oriented away from the user (i.e., inserted from the left towards the right, as oriented in figures 1 & 2). By way of comparison, see Fig. 2 of Healy vs Applicant’s Fig. 7 (partially reproduced below). In both cases, the tube opening is at the left side of the figure. 





Moreover, if the narrower projection was oriented toward the user as suggested, then the seal formed by the sleeve 22 would be upstream of the projection so it is unclear how it would server to buffer pressure to relieve pressure on the seal as disclosed by Healy. 
As best understood by the examiner, there is a typographical error in Healy which may be the source of confusion for the applicant, but does not otherwise affect the overall disclosure of Healy. In particular, reference number 30 of Healy appears to be used twice in the specification, indicating different features. In col. 3, line 29, “30” is referred to as “bore 30” but in col. 3, line 32, it is used for “end flanges 30”. A review of figures 2 & 3 quickly reveals that reference number 30 here is indicating the “end flanges 30” which taper to the front edge 32. 
The “bore 30” described in the specification which is “within projection 20” is not actually indicated at 30 in the figures and is not otherwise labelled in the figures but, from context, is reasonably understood to be the bore indicated here (i.e., the bore within projection 20): 

    PNG
    media_image2.png
    242
    793
    media_image2.png
    Greyscale






When interpreted in this manner, it can be clearly seen that for this bore to receive “any extension of the puller used to remove the device”, the tool would have to be inserted through the first inner bore 14, through the threaded portion 26, and beyond into the unlabeled bore. Thus, the narrower projection is intended to be oriented away from the user, rather than toward the user as suggested by the applicant. 
As best understood, the remainder of applicant’s arguments describing perceived deficiencies of the combination of Jorgensen and Healy (e.g., that the modification would be impossible to incorporate, would render Jorgensen inoperable, or otherwise would change the principle of operation of Jorgensen, etc.) appear to be predicated on the interpretation of Healy that the narrow diameter portion of Healy is intended to point outward toward the user rather than inward. Since this interpretation is not found to be consistent with the actual teachings of Healy, as set forth above, these related arguments are also not found to be persuasive. 
Finally, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As a result, the grounds of rejection for claims 1-5 have been maintained, except where amended as necessitated by applicant’s amendments. 
Conclusion
Applicant's amendment necessitated any new or amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753   

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753